             Case 1:16-cr-00526-LGS Document 105 Filed 01/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :     16 Cr. 526 (LGS)
                            -against-                           :
                                                                :          ORDER
                                                                :
 STEVEN WILLIAMS,                                               :
                                              Defendant.        :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, pro se Defendant was convicted of conspiring to distribute, and possess with

the intent to distribute one kilogram and more of heroin and five kilograms and more of cocaine.

On April 3, 2018, Defendant was sentenced to 150 months’ imprisonment followed by five years of

supervised release. Dkt. No. 82.

          WHEREAS, on November 5, 2020, Defendant filed a letter seeking compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 89) (the “Motion”), and such Motion was denied

on the grounds that Defendant had not exhausted administrative remedies and the Motion did not

demonstrate the extraordinary and compelling circumstances required to warrant his release. Dkt.

No. 94.

          WHEREAS, on January 11, 2021, Defendant tested positive for the COVID-19 virus. Dkt.

No. 100.

          WHEREAS, on January 12, 2021, Defendant filed a renewed motion for compassionate

release pursuant to 18 U.S.C. § 3582 (c)(1)(A) (Dkt. No. 98) (the “Renewed Motion”) and, on

January 19, 2021, the Court issued an Order denying the Renewed Motion on the grounds that

Defendant had not exhausted administrative remedies and the Renewed Motion did not demonstrate

the extraordinary and compelling circumstances required to warrant his release. Dkt. No. 102.
           Case 1:16-cr-00526-LGS Document 105 Filed 01/25/21 Page 2 of 3




       WHEREAS, on January 21, 2021, Defendant filed a letter timely requesting reconsideration

of the Court’s January 19, 2021, Order (the “Motion for Reconsideration”). Dkt. No. 103.

       WHEREAS the Motion for Reconsideration asserts that (1) based on two prior decisions of

the Court -- United States v. Damian Campagna, No. 16 Cr. 78-01, Dkt. No. 135 (S.D.N.Y. Mar.

27, 2020) and United States v. Octavio Molina Acevedo, No. 18 Cr. 365, Dkt. No. 121 (S.D.N.Y.

June 17, 2020) -- there are similarly extraordinary and compelling reasons to modify Defendant’s

sentence, and (2) Defendant’s written requests to the Warden satisfy his obligation to exhaust

administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. No. 103.

       WHEREAS the Motion for Reconsideration also asserts that I have a duty to recuse myself

pursuant to 28 U.S.C. § 455(a). Dkt. No. 103.

       WHEREAS, “the Federal Rules of Criminal Procedure do not provide for reconsideration

motions, [but] such motions are tacitly accepted in criminal cases in this District by virtue of Local

Crim. R. 49.1(d).” United States v. Daugerdas, 2020 WL 4931988, at *1 (S.D.N.Y. Aug. 18,

2020). A motion for reconsideration “will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked -- matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995); accord Daugerdas, 2020 WL 4931988 at *2.

       WHEREAS, 28 U.S.C. § 455(a) states that, “[a]ny justice, judge, or magistrate judge of the

United States shall disqualify himself in any proceeding in which his impartiality might reasonably

be questioned.” A judge must recuse herself when “an objective, disinterested observer [,] fully

informed of the underlying facts [would] entertain significant doubt that justice would be done

absent recusal.” In re Basciano, 542 F.3d 950, 956 (2d Cir. 2008); United States v. Donziger, 19

Cr. 561, 2020 WL 2216556, at *3 (S.D.N.Y. May 7, 2020). It is hereby
           Case 1:16-cr-00526-LGS Document 105 Filed 01/25/21 Page 3 of 3




        ORDERED that the Motion for Reconsideration is DENIED. Defendant has not identified

any new data or controlling precedent that would alter the conclusions reached. The cases to which

Defendant cites involve different facts and circumstances than those here. See United States v.

Campagna, No. 16 Cr. 78-01, Dkt. No. 135 (S.D.N.Y. Mar. 27, 2020) (decreasing defendant’s

sentence by four months where defendant had no prior criminal record and defendant had a severe

medical condition); United States v. Molina Acevedo, No. 18 Cr. 365, Dkt. No. 121(S.D.N.Y. Mar.

27, 2020) (granting compassionate release where defendant was convicted of a nonviolent crime,

had served the majority of his sentence and had several severe medical conditions). Even if there

were compelling circumstances warranting release, this Court does not have the authority to do so

because Defendant has not exhausted his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A).

He did not file the required form and, although Defendant alleges he filed an Inmate Request to

Staff form requesting that the Bureau of Prisons (“BOP”) “consider[] [him for compassionate

release” (Dkt. No. 98), the BOP never received this request. United States v. Cassidy, No. 17 Cr.

116, 2020 WL 1969303, *2 (W.D.N.Y. Apr. 24, 2020) (“The exhaustion requirement is met if the

defendant establishes either (1) that the [BOP] denied his or her request that it bring a

compassionate-release motion . . . or (2) that the warden of the facility took no action on his or her

request for the filing of a compassionate-release motion within 30 days of receiving it.”) (emphasis

added); see also Theodoropoulos v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (noting that the

exhaustion requirement “must be strictly enforced”). Finally, the standard for recusal is not met

here; the denial of requested relief on legal grounds is not a basis to impute a lack of impartiality or

an unjust result.

        The Clerk of Court is respectfully directed to serve a copy of this Order on pro se

Defendant.

Dated: January 25, 2021
       New York, New York
